       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION



LUIS MENDEZ
Petitioner,

v.

RON DESANTIS,
IN HIS OFFICIAL CAPACITY
AS THE GOVERNOR OF
FLORIDA, AN INDISPENSIBLE PARTY,
CRAIG LATIMER, IN HIS OFFICIAL                                Case No.
CAPACITY AS SUPERVISOR OF
ELECTIONS OF HILLSBOROUGH COUNTY,
FLORIDA AN INDISPENSIBLE PARTY,
AND LAUREL M. LEE , IN HER OFFICIAL
CAPACITY AS SECRETARY OF STATE, OF
THE STATE OF FLORIDA, AN
INDISPENSABLE PARTY,
Respondents.


                       COMPLAINT FOR INJUNCTIVE RELIEF,
                          DECLARATORY RELIEF, AND
                                 MANDAMUS


     Petitioner, by and through his undersigned counsel, hereby complains of the
Respondents, and alleges as follows:

                              NATURE OF THE ACTION

1. This action is brought pursuant to 42 U.S.C. § 1983 to secure equitable relief from

Respondents’ unlawful deprivation of Petitioner's rights, privileges and immunities

guaranteed by the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution, the Twenty-fourth Amendment to the United States Constitution, 52

U.S.C. § 10301 Section 2, and Article VI, Section 4 of the Florida Constitution; and
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 2 of 9



pursuant to 28 U.S.C. § 1361 to seek a writ of mandamus. Jurisdiction is conferred

pursuant to 28 U.S.C. § 1331 and § 1343. Declaratory relief can be sought pursuant to

28 U.S.C. § 2201 and § 2202.



2. “No right is more precious in a free country than that of having a voice in the

election of those who make the laws…” Wesberry v. Sanders, 376 U.S. 1, 17 (1964).

Petitioner brings the instant lawsuit to have the relevant portion of F.S. 98.0751, which

requires payment of all costs, prior to restoration of voting rights to convicted felons,

declared unconstitutional and unenforceable.


3. Once the franchise or right to vote is granted to the electorate, lines may not be

drawn, which are inconsistent with the Equal Protection Clause of the United States

Constitution. Harper v. Virginia Bd. of Elections, 383 U.S. 663 (1966)



4. A state violates the Equal Protection Clause of the United States Constitution

whenever it makes affluence of the voter or payment of any fee, an electoral standard.

Harper v. Virginia Bd. of Elections, 383 U.S. 663 (1966)



5. Article VI, Section 4 of the Florida Constitution, provides:

              " Disqualifications.—
              (a) No person convicted of a felony, or adjudicated in this or
              any other state to be mentally incompetent, shall be qualified to
              vote or hold office until restoration of civil rights or removal of
              disability. Except as provided in subsection (b) of this section,
              any disqualification from voting arising from a felony conviction
              shall terminate and voting rights shall be restored upon
              completion of all terms of sentence including parole or probation.
              (b) No person convicted of murder or a felony sexual offense
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 3 of 9



             shall be qualified to vote until restoration of civil rights.


6. The Florida Legislature enacted F.S. 98.0751, which purportedly clarified this

amendment, which included the following language:

             "98.0751 Restoration of voting rights; termination of
             ineligibility subsequent to a felony conviction.—
             (1) A person who has been disqualified from voting based on
             a felony conviction for an offense other than murder or a felony
             sexual offense must have such disqualification terminated and
             his or her voting rights restored pursuant to s. 4, Art. VI of
             the State Constitution upon the completion of all terms of his
             or her sentence, including parole or probation. The voting
             disqualification does not terminate unless a person’s civil
             rights are restored pursuant to s. 8, Art. IV of the State
             Constitution if the disqualification arises from a felony
             conviction of murder or a felony sexual offense, or if the
             person has not completed all terms of sentence, as specified
             under subsection (2).
             (2) For purposes of this section, the term:
             (a) “Completion of all terms of sentence” means any portion
             of a sentence that is contained in the four corners of the
             sentencing document, including, but not limited to:
             1. Release from any term of imprisonment ordered by the
             court as a part of the sentence;
             2. Termination from any term of probation or community
             control ordered by the court as a part of the sentence;
             3. Fulfillment of any term ordered by the court as a part
             of the sentence;
             4. Termination from any term of any supervision, which is
             monitored by the Florida Commission on Offender Review,
             including, but not limited to, parole; and
             5. Payment of all:
             a. Restitution ordered by the court as a part of the
             sentence, regardless of whether such restitution is converted to
             a civil lien; and
             b. Fees or fines ordered by the court as part of the
             sentence or that are ordered by the court as a condition of any
             form of supervision including, but not limited to, probation,
             community control, or parole. A financial obligation required
             under this sub-subparagraph is deemed to have been completed to
             the extent that the financial obligation has been converted to a
             civil lien.
             A term required to be completed in accordance with this
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 4 of 9



              paragraph shall be deemed completed if the court modifies the
              original sentencing order to no longer require completion of
              such term.

7. This requirement that payment of all restitution, fees or fines ordered by the court as

part of the sentence, as a condition of voting rights restoration, is in violation of U.S.

Constitution’s guarantee of Equal Protection, applied to states pursuant to the

Fourteenth Amendment, and the Twenty-fourth Amendment to the United States

Constitution. In addition it violates 52 U.S.C. § 10301(a) in that it discriminates on the

basis of race, color, or membership in one of the language minority groups identified in

Section 4(f)(2) of the Act. The requirement further is unconstitutional, invalid and

ineffective under the Florida Constitution, because it prescribes qualifications for

restoration of voting rights to persons convicted of felonies, in addition to those

prescribed by the Florida Constitution.



8. The Petitioner asserts that while the statute, on its face, is race neutral, it has a

disproportionate impact on blacks and Hispanics. Based on the totality of

circumstances, F.S. 98.0751 results in the political processes leading to nomination or

election in the State or political subdivision, not being equally open to participation by

members of a class of citizens protected by the Voting Rights Act, subsection (a), in that

its members have less opportunity than other members of the electorate to participate in

the political process and to elect representatives of their choice.



9. The Petitioner posits that once the state grants the right to vote to persons convicted

of felonies, who have completed their sentence, including probation and parole, the
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 5 of 9



state may not condition that right on the person's ability to pay legal financial

obligations.



                               PARTIES TO THE ACTION



10. Petitioner is a citizen of the County of Hillsborough, State of Florida.



11. Petitioner has been convicted of felonies in the past and has completed all of the

terms of his sentences and probation, except payment of court costs and fines. In

connection with his felony cases, the courts have imposed court costs, fines, and/or

fees in the aggregate amount of approximately $2854.00



12. The Petitioner is a 57 year old black,Hispanic man, who suffers from a disability and

is unable to work. He resides with his wife in a small apartment and they must live off

her meager $820.00 per month disability check.



13. The Petitioner, who is disabled, does not have the financial resources to pay the

court costs, fines, and/or fees assessed against him. Furthermore, he is unable to afford

to pay an attorney to petition the courts to allow him to convert his court costs, fines,

and/or fees to community service, and even if he did, he is unable to perform

community service, without accommodations, due to his disability.
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 6 of 9



14. Respondents, Laurel M. Lee and Craig Latimore, as part of their official duties, are

responsible for conducting Federal, State, County, special and local elections. Thus,

they are sued in their official capacities. Ron DeSantis, as Governor, is the titular head

of the State of Florida, and is sued in his official capacity, as such.



   FIRST CAUSE OF ACTION (FOURTEENTH AMENDMENT, AND 42 USC 1983)

Paragraphs 1-14 are incorporated by reference.

15. F.S. 98.0751 violates the Equal Protection Clause of the 14th Amendment to the

United States Constitution, as the statute makes affluence of the voter or payment of

money, an electoral standard.

       The Fourteenth Amendment of the Constitution requires that courts closely

scrutinize challenged election regulations, weighing “the character and magnitude of the

asserted injury . . . against the precise interests put forward by the State as justifications

for the burden imposed by its rule.” Burdick v. Takushi, 504 U.S. 428, 434 (1992).

       Even when voters are only modestly burdened by State action, the State’s

“precise interests” must be able to justify the regulation, which must in turn be both

“reasonable” and “nondiscriminatory,” id.; see also U.S. Taxpayers Party of

Florida v. Smith, 871 F. Supp. 426, 435 (N.D. Fla. 1993) (citing New Alliance

Party v. Hand, 933 F.2d 1568 (11th Cir. 1991), as holding that “although the

burden imposed on minor parties was not insurmountable, the interests put forth by

the state were inadequate to justify the restriction imposed.”).
        Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 7 of 9



       When the burden is more severe, the regulation in question must be able to

survive strict scrutiny. Burdick, 504 U.S. at 434. When the law applies differently to

preexisting classes of similarly situated citizens seeking to exercise their fundamental

rights, the distinction is analyzed under strict scrutiny. See, e.g., Wexler v.Anderson,

452 F.3d 1226, 1231-32 (11th Cir. 2006) ;Dunn v. Blumstein, 405 U.S. 330, 336 (1972)

(“[A] citizen has a constitutionally protected right to participate in elections on an equal

basis with other citizens in the jurisdiction.”) .



           SECOND CAUSE OF ACTION (TWENTY-FOURTH AMENDMENT)



Paragraphs 1-14 are incorporated by reference

16. The Twenty-Fourth Amendment to the United States Constitution provides in part,

that “The right of citizens of the United States to vote in any primary or other election

for President or Vice President, for electors for President or Vice President, or for

Senator or Representative in Congress, shall not be denied or abridged by the United

States or any State by reason of failure to pay poll tax or other tax.”

17. Taxation of court costs constitutes a tax. A charge is a tax if its purpose is to

generate revenue, it is proportionate to the related costs and services, and the payor

does not have the ability to limit the use of the service. It is a tax because it generates

revenue disproportionate to the services provided, and because it benefits the public

and not the payor. Even though the statute allowing the imposition of the court fines and

fees fails to use the word tax, it is a tax because the statute’s purpose to generate

revenue is clear.
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 8 of 9



       The Twenty-Fourth Amendment precludes the denial of the right to vote by

reason of failure to pay court costs taxed against a person in connection with a criminal

court case.

       THIRD CAUSE OF ACTION (52 U.S.C. § 10301-VOTING RIGHTS ACT)

Paragraphs 1-14 are incorporated by reference

18. F.S. 98.0751 violates 52 U.S.C. § 10301-Voting Rights Act, in that it has and will

have a disproportionate and negative impact on black and Hispanic citizens, and was

enacted intentionally to slow down and reduce the number of black and Hispanic ex-

felons from registering to vote.




              FOURTH CAUSE OF ACTION (FLORIDA CONSTITUTION)



Paragraphs 1-14 are incorporated by reference



19. F.S. 98.0751 violates Article VI, Section 4 of the Florida Constitution because it

prescribes qualifications for restoration of voting rights to persons convicted of felonies,

in addition to those prescribed by the Florida Constitution. The Legislature may not add

to the requirements for restoration of voting rights over and above what is set forth in

the Florida Constitution.



                       FIFTH CAUSE OF ACTION (MANDAMUS)

Paragraphs 1-16 are incorporated by reference.
       Case 4:19-cv-00272-WS-CAS Document 1 Filed 06/15/19 Page 9 of 9



19. Petitioner seeks mandamus pursuant to 28 USC 1361 to require the Respondents

to allow him to register to vote, if he is qualified, other than having outstanding legal

financial obligations.



                                  PRAYER FOR RELIEF



For good cause, Petitioner seeks injunctive relief, declaratory relief, and a writ of

mandamus.



1. Petitioner seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202

declaring that F.S 98.0751 violates the Equal Protection Clause under the Fourteenth

Amendment of the U.S. Constitution, the Twenty-Fourth Amendment of the U.S.

Constitution, 52 U.S.C. § 10301-Voting Rights Act, and Article VI, Section 4, of the

Florida Constitution.



2. Petitioner seeks injunctive relief in the form of mandamus directing the Respondents

to allow him to register to vote, if he qualifies, without consideration of outstanding legal

financial obligations.

DATED: June 15, 2019

                                           s/Michael A Steinberg
                                           Michael A. Steinberg
                                           4925 Independence Parkway, Suite 195
                                           Tampa, Florida 33634
                                           (813) 221-1300
                                           Florida Bar No.:340065
                                           mas@ssalawyers.com
